Citation Nr: 0717238	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hip and leg 
disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to 
August 1968.  This matter comes before the Board of Veteran' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), which found no new and material evidence to 
reopen the claim for service connection for bilateral hip and 
leg disorder.  

In April 2004, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral hip and leg disorder.  Therefore, 
the claim was reopened to be decided de novo.  The claim was 
remanded at that time for further development.  

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has a preexisting 
bilateral hip and leg disorder that was aggravated by his 
active service.  He maintains that his bilateral hip and leg 
disorder was asymptomatic until he went into service and was 
injured.  He was training on the rifle range when an 
instructor pushed his back forward to straighten him into the 
proper shooting position and he felt a "pop" in his hip.  
He maintains that he has had problems with his hips and legs 
since that time.  

The Board notes that a review of the service medical records 
indicates that a bilateral hip and leg disability was not 
noted on the entrance examination.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.404(b) (2006).  Therefore, the veteran is 
entitled to the presumption of soundness on de novo review 
for this disability.  This being the case, there must be 
clear and unmistakable evidence to establish that a 
disability existed prior to service.  In addition, even if 
clear and unmistakable evidence is found to establish that a 
disability existed prior to service, there must also be clear 
and unmistakable evidence to show that the preexisting 
disability was not aggravated during service.  

In April 2004, the veteran's claim was remanded for further 
development.  At that time, a VA examination was performed in 
an effort to determine the severity and etiology of his 
bilateral hip and leg disorder.  He underwent a VA 
examination in June 2004.  That examination, which diagnosed 
a bilateral total hip arthroplasty, did not indicate the 
nature of the disability that required the total hip 
arthroplasty.  The examiner indicated that a review of the 
claims folder and x-rays were made.  She indicated that the 
veteran had advanced disease of the left hip and no disease 
of the right hip at discharge.  However, she then opined that 
the veteran's hip disorders preexisted service.  She did not 
provide a basis for this opinion.  

In addition, the April 2004 examiner did not indicate what 
the condition/disability was that required the total hip 
arthroplasty and if the veteran had the same condition in 
both hips.  As there is no reference to any specific records 
such as service medical records, VA records, or private 
medical records, it is not clear from the examiners brief 
findings whether she did a longitudinal study of the 
veteran's condition and since the veteran did not have any 
identifiable disorder of the left leg in service, when the 
disorder developed and whether it also preexisted service.  
The rationale of the limited findings presented by this 
examiner is not clear and therefore, the examination is not 
adequate for rating purposes.  Additional examination is 
necessary in this regard.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and etiology 
of his bilateral hip and leg disorders.  The 
claims file must be made available to the 
examiner to ensure awareness of the veteran's 
pertinent history.  The examiner should make 
clear that the entire claims folder has been 
reviewed and a longitudinal study should be 
outlined clearly indicating the history of the 
veteran's bilateral hip and leg disorder.  All 
indicated tests, should be accomplished.  After 
completion of the examination and review of the 
record, the examiner should attempt to express 
the following opinions: 1) What is the diagnosis 
or diagnoses of the veteran's bilateral hip and 
leg disorders? 2) Is there clear and 
unmistakable (obvious or manifest, undebateable) 
medical evidence to demonstrate that the 
veteran's right hip and leg disorder, left hip 
and leg disorder, or both existed prior to the 
veteran's entrance into service?  If so, please 
identify this evidence.  3) If it is determined 
that there is clear and unmistakable (obvious or 
manifest, undebateable) evidence that either a 
right hip or leg disorder, left hip or leg 
disorder, or both preexisted service,  is there 
also clear and unmistakable (obvious or 
manifest, undebateable) evidence that this 
disability did not increase in severity beyond 
its natural progression during active service?  
3) If the answer to both of questions 2) and 3) 
is positive for one lower extremity but not the 
other, is it as likely as not that the lower 
extremity which was not incurred during service 
latter developed a disability as a result of the 
service connected lower extremity?  The examiner 
must give a clear rationale based on the facts 
of the case and any medical literature for all 
opinions and conclusions rendered.  It would 
also be helpful if the specific evidence relied 
on to reach all opinions is identified.  

2.  Thereafter, readjudicate the claim of 
service connection for bilateral hip and leg 
disorder.  The provisions of 38 U.S.C.A. § 1111 
(West 2002) and 38 C.F.R. § 3.404(b) (2006) must 
be applied.  If the decision is adverse to the 
appellant, he should be provided with an 
appropriate Supplemental Statement of the Case, 
which sets forth the applicable legal criteria 
pertinent to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





